Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER’S COMMENT
Information Disclosure Statement
The information disclosure statements (IDS) submitted on 01/02/2020 and 01/25/2021.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statements have been considered by the examiner.

Terminal Disclaimer
The terminal disclaimer filed on 03/18/2021 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of US Patent No. 10443049 has been reviewed and is accepted.  The terminal disclaimer has been recorded.

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Scott McBride on 03/18/2021.  Claims 7, 9, 11, 15 and 20 are allowed.

Claims 1-6, 8, 10, 12-14 and 16-19.  	(Cancelled)

Claim 7.  	(Currently Amended)  A fusion protein comprising a variant of ACE2 at its C-terminus via a linker amino acid sequence to a heterologous amino acid sequence , wherein the variant and linker amino acid sequence consist of the amino acid sequence of SEQ ID NO: 10 or SEQ ID NO: 11 and the variant has ACE2 activity.

Claim 15.  	(Currently Amended)  A pharmaceutical composition comprising: (i) the fusion protein of claim 7; and (ii) a suitable pharmaceutical carrier. 

Claim 20.	(New) The fusion protein of claim 7, wherein the variant of ACE2 is glycosylated.

REASONS FOR ALLOWANCE
The following is an Examiner’s statement of reasons for allowance.  While Franklin et al. (WO 2013/119870 A1, see IDS) teach a truncated human ACE2 as set forth in SEQ ID NO: 26 (amino acids 18-740) and SEQ ID NO: 27 (amino acids 18-615) (see paragraphs [0161] and [0162]), the Examiner has found no teaching or suggestion in the prior art directed to a fusion protein comprising a variant of ACE2 fused at its C-via a linker amino acid sequence to a heterologous amino acid sequence, wherein the variant and linker amino acid sequence consist of the amino acid sequence of SEQ ID NO: 10 or SEQ ID NO: 11 and the variant has ACE2 activity (italicized for added emphasis).  Therefore, the claimed invention is novel and unobvious over the prior art of record. 
It is noted by the Examiner that there is no new matter in the newly added limitations, i.e., SEQ ID NO: 10 and SEQ ID NO: 11 and claim 20.  SEQ ID NO: 10 is the amino acid sequence of SEQ ID NO: 4 (i.e., amino acids 1-605 of ACE2) fused to the linking amino acid sequence WSTDWSPYADQSI (amino acids 606-618 of ACE2, which is already disclosed in the full-length ACE2 as set forth in SEQ ID NO: 1) and the amino acids G4S3.  SEQ ID NO: 11 is the same as SEQ ID NO: 10 with the leader sequence (amino acids 1-18) removed.  Support for these SEQ ID NOs and claim 20 can be found in paragraphs [0038], [0040], [0048] and [00133] of the specification.   
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAE W LEE whose telephone number is (571)272-9949.  The examiner can normally be reached between 9:00 to 5:30 on Monday-Friday.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Manjunath Rao can be reached on (571)272-0939.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

/JAE W LEE/
Examiner, Art Unit 1656


	
	
	/SUZANNE M NOAKES/           Primary Examiner, Art Unit 1656